Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawing Objections
Drawings are objected for not indicating offset position and offset shift relative to the initial position. In the absence of relevant drawings, examiner has interpreted the claim language to the best of understanding based on specifications and the claim language. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (CN 105448752, hereinafter Yu) in view of Mahler et al. (US 2009/0194882, hereinafter Mahler).
With respect to claim 1, Yu discloses a fan-out wafer-level packaging structure (Page 03 – first para), comprising: a plurality of semiconductor chips (2 of Fig. 1) with a bonding pad (202), wherein the plurality of semiconductor chips are arranged in a fan-out wafer array (Page 03-first para), and wherein each of the plurality of semiconductor chips has an initial position on the wafer (chips 2 have initial positions), respectively;
a packaging layer (4 of Fig. 3; layer around chips), covering surfaces of the plurality of semiconductor chips and filled in spaces between the plurality of the semiconductor chips (4 covers surface of the chips and filled in the spaces between the chips), wherein each of the plurality of semiconductor chips has an offset position, respectively, wherein the offset position has an offset shift relative to the initial position (chips are offset from each other); a redistribution layer (5 of Fig. 9) formed on the plurality of semiconductor chips, to realize interconnection between the plurality of semiconductor chips, wherein the redistribution layer comprises one first redistribution layer, and wherein the first redistribution layer is formed on a surface of one of the plurality of semiconductor chips (5 is formed on the chip 2); and wherein the first redistribution layer is aligned to and in contact with the bonding pad of the plurality of semiconductor chips (5 is aligned to and in contact with bonding pad 202); and a metal bump (8 of Fig. 11) formed on the redistribution layer.
	Yu does not explicitly disclose that the packaging layer comprises of plastic.
In an analogous art, Mahler discloses that the packaging layer comprises of plastic (110 of Fig. 7B -Para 0032, 110 includes plastic material). Therefore, it would have been obvious to one of an ordinary skilled in the art before the effective filing date of invention to modify Yu’s structure by having a plastic packaging layer in order to insulate different components of the package.
	With respect to claim 4, Yu/Mahler discloses the fan-out wafer-level packaging structure according to claim 1.
	Yu does not explicitly disclose wherein a material of the plastic packaging layer includes one of polyimide, silicone, and epoxy resin.
	In an analogous art, Mahler discloses wherein a material of the plastic packaging layer includes one of polyimide, silicone, and epoxy resin (Para 0032- silicone).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yu’s structure by having a silicon packaging layer in order to insulate different components of the package.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yu/Mahler in view of Costa et al. (US 2018/0047653, hereinafter Costa).
With respect to claim 2, Yu/Mahler discloses the fan-out wafer-level packaging structure according to claim 1.
Yu/Mahler does not explicitly disclose wherein the redistribution layer further comprises a second redistribution layer, wherein the second redistribution layer comprises a patterned dielectric layer and a patterned metal wiring layer.
In an analogous art, Costa discloses wherein the redistribution layer further comprises a second redistribution layer (46 of Fig. 8), wherein the second redistribution layer comprises a patterned dielectric layer (48) and a patterned metal wiring layer (46(2)).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yu/Mahler’s structure by adding Costa’s disclosure in order to connect different components of a semiconductor package. 
With respect to claim 3, Yu/Mahler/Costa discloses the fan-out wafer-level packaging structure according to claim 2.
Yu/Mahler does not explicitly disclose wherein a material of the patterned dielectric layer comprises one or a combination of two or more of epoxy resin, silicone, Pl, PBO, BCB, silicon oxide, phosphosilicate glass, and fluorine-containing glass; and
a material of the patterned metal wiring layer comprises one or an alloy of copper, aluminum, nickel, gold, silver, and titanium.
In an analogous art, Costa discloses wherein a material of the patterned dielectric layer comprises one or a combination of two or more of epoxy resin, silicone, Pl, PBO, BCB, silicon oxide, phosphosilicate glass, and fluorine-containing glass (Para 0047-BCB); and a material of the patterned metal wiring layer comprises one or an alloy of copper, aluminum, nickel, gold, silver, and titanium (Para 0047-copper).
Therefore, it would have been obvious to one of an ordinary skill in the art before the effective filing date of the claimed invention to modify Yu/Mahler’s structure by adding Costa’s disclosure in order to connect different components of a semiconductor package. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816